Citation Nr: 0528655	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  99-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
rated as noncompensable prior to November 29, 2004, and 10 
percent disabling effective November 29, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from May1968 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's claims 
for an increased rating for his service-connected bronchitis 
and service connection for post-traumatic stress disorder 
(PTSD).  The Board notes that service connection for chronic 
bronchitis was granted with a noncompensable evaluation 
effective October 4, 1996, by a March 1997 rating decision.  
The veteran's claim for an increased rating for the veteran's 
service-connected bronchitis and service connection for PTSD 
was received in March 1998. 

In May 2002, the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge.  

The issues of entitlement to an increased (compensable) 
rating for chronic bronchitis and entitlement to service 
connection for PTSD were remanded by the Board in September 
2003.  By an April 2005 rating decision, the RO granted 
service connection for PTSD with an evaluation of 30 percent, 
effective March 31, 1998.  By the same rating decision, the 
RO increased the veteran's service-connected chronic 
bronchitis from noncompensable to 10 percent disabling, 
effective November 29, 2004.  Consequently, the issue of 
entitlement to service connection for PTSD is no longer in 
appellate status.   


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, the Board's instructions in its September 2003 
remand were not fully carried out.        

The Board notes that it was explained in the February 2005 VA 
examination report that maximum oxygen consumption testing 
was performed neither at the Fayetteville VA Medical Center, 
nor at any local hospitals located in northwest Arkansas.  It 
was also stated that the VA Medical Center was unsuccessful 
in finding anyone to conduct the test on a fee basis.  It was 
stated, though, that Diffusion Capacity of the Lung for 
Carbon Monoxide (DLCO) testing would, in fact, be done.  
However, a review of the record reveals that such was not 
accomplished.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Schedule the veteran for VA pulmonary 
examination in order to ascertain the 
current severity of his chronic 
bronchitis.  The performance of pulmonary 
function testing is essential, and any 
other diagnostic studies deemed necessary 
by the examiner should also be 
accomplished.  Testing should include the 
full range of results necessary to rate 
the disability under the diagnostic 
criteria of 38 C.F.R. § 4.97, Diagnostic 
Code 6600, to include FEV-1, FEV-1/FVC, 
and DLCO (SB).  The claims folders and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

2.  Readjudicate the claim on appeal.  If 
the benefits sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


